DETAILED ACTION

Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Allen C. Brandt (50,218) on 06 January, 2021.
The application has been amended as follows: 

Claim 1:	A method for managing a virtual radio access network which serves a radio cell, comprising: 
selecting, based on a radio access technology of the radio cell, a construction scheme for the virtual radio access network in a repository; 
querying, from the repository, at least one software component associated to the construction scheme, wherein the software component represents a virtualized network function of the virtual radio access network; and 
setting up, using the software component, the virtualized network function on a runtime platform according to the construction scheme, wherein the setting up comprises allocating a number of processor cores of the runtime platform to the software component which represents the virtualized network function based on a total number of processor cores of the runtime platform and/or information on a default allocation setting stored in the repository together with the software component;
setting up a clone of the software component representing the virtualized network function on the runtime platform if a first load condition is satisfied; and 
distributing network traffic in the virtual radio access network to the software component representing the virtualized network function and the clone of the software component representing the virtualized network function;
wherein the software component comprises a Packet Data Convergence Protocol (PDCP) container.

Claim 4: Cancelled.

Claim 5:	The method of claim 1, further comprising: 
monitoring a load of the number of processor cores allocated to the software component; and 
changing the number of the processor cores allocated to the software component if a first load condition is satisfied.

Claim 6: Cancelled.

Claim 17:	A method for managing a virtual radio access network which serves a radio cell, comprising: 
selecting, based on a radio access technology of the radio cell, a construction scheme for the virtual radio access network in a repository; 
querying, from the repository, at least one software component associated to the construction scheme, wherein the software component represents a virtualized network function of the virtual radio access network; and 
setting up, using the software component, the virtualized network function on a runtime platform according to the construction scheme, wherein the setting up comprises allocating a number of processor cores of the runtime platform to the software component which represents the virtualized network function based on a total number of processor cores of the runtime platform and/or information on a default allocation setting stored in the repository together with the software component; 
setting up a clone of the software component representing the virtualized network function on the runtime platform if a first load condition is satisfied; and 
distributing network traffic in the virtual radio access network to the software component representing the virtualized network function and the clone of the software component representing the virtualized network function;
wherein the repository comprises a plurality of versions of the software component representing the virtualized network function, each version being calibrated for a specific runtime platform configuration and/or a specific fronthaul configuration; 
wherein querying the at least one software component associated to the construction scheme from the repository is based on a configuration of the runtime platform and/or a constraint of the radio cell's radio access technology.

Claim 19: Cancelled.

Claim 20:	The method of 
monitoring a load of the number of processor cores allocated to the software component; and 
changing the number of the processor cores allocated to the software component if a first load condition is satisfied.

Claim 21: 	Cancelled.

Claims 1-3, 5, 8, 15, 17-18, 20 and 22-28 are allowed.

Any comments considered necessary by applicant must be submitted no
later than the payment of the issue fee and, to avoid processing delays, should" preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647